Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered October 10, 1985, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant received the sentence promised as part of the plea bargain (see, People v Kazepis, 101 AD2d 816). Moreover, the sentence imposed cannot be said to constitute cruel and unusual punishment (see, People v Donovan, 59 NY2d 834; People v Jones, 39 NY2d 694; People v Broadie, 37 NY2d 100, cert denied 423 US 950). We have considered the defendant’s remaining contentions and find them to be unpreserved for review and, in any event, devoid of merit. Mellen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.